The opinion of the court was delivered
Pee Cueiam.
In Kozesnik v. Montgomery Tp., 24 N. J. 154 (1957), an amendment to the zoning ordinance was declared invalid because of specific infirmities therein described. The township thereafter adopted another amendment free of those infirmities, and that amendment is the subject of the present litigation. The trial court sustained the ordinance. Before us plaintiffs assert the township officials failed to explore and to give sufficient consideration to the legislative issues involved. We agree with the trial court that there is no substance to the attack.
The judgment is accordingly affirmed.
For affirmance—Chief Justice Weikteaub, and Justices Bueling, Jacobs, Eeancts, Peoctoe and Schettino—6.
For reversal—None.